internal_revenue_service department of the treasury number release date index number in re washington dc person to contact telephone number refer reply to cc intl plr-162242-01 date date taxpayer fc dc1 dc2 date a date b individual a legend dear this replies to letters dated date and date in which taxpayer requests a ruling under sec_301_9100-3 for an extension of time to satisfy the statement notice and withholding requirements of sec_1_897-2 sec_1_897-2 and sec_1_1445-2 with respect to the transfers that occurred on dates a and b the information submitted is substantially as set forth below plr-162242-01 the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process taxpayer is a foreign_corporation and holds interests in fc dc1 and dc2 fc is a foreign_corporation and dc1 and dc2 are domestic corporations on date a taxpayer transferred its interest in dc1 to fc however taxpayer did not request and therefore did not receive a statement from dc1 certifying that the interest in dc1 was not a u s real_property interest as of the date of the transfer consequently the required notice was not sent to the irs on date b taxpayer transferred its interest in dc2 to fc however taxpayer did not request and therefore did not receive a statement from dc2 certifying that the interest in dc2 was not a u s real_property interest as of the date of the transfer consequently the required notice was not sent to the irs individual a was an officer of taxpayer at the time of the transfers the affidavit of individual a acknowledges a misunderstanding regarding the u s tax consequences of the transfers consequently taxpayer did not comply with the statement notice and withholding requirements of sec_1_897-2 sec_1_897-2 and sec_1_1445-2 sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the statements and notices fall within the definition of a regulatory election therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards set forth in sec_301_9100-3 plr-162242-01 based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this letter_ruling to satisfy the statement notice and withholding requirements of sec_1_897-2 sec_1_897-2 and sec_1_1445-2 with respect to the transfers that occurred on dates a and b the granting of an extension of time is not a determination that taxpayer is otherwise eligible to comply with the statement and notice requirements sec_301_9100-1 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be associated with the copies of the statements and the notices mailed to the irs no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to taxpayer and the other authorized representative sincerely s allen goldstein allen goldstein reviewer office of the associate chief_counsel international
